The order is modified by permitting an examination of the individual defendants only as to Georges Marie Binon, Norman L. Cote and Lionel Avard Forsyth upon the various subitems and subdivisions set forth in items 7 and 8. As to all other individual defendants, the motions for examination are now denied. Upon completion of the examination of the individual defendants above named, plaintiff, if so advised, may apply to the court at Special Term to examine other individual defendants upon a clear showing of the necessity for such further examination. As so modified the order, so far as appealed from, is affirmed, without costs. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — ■ Martin, P. J., Glennon, Dore, Cohn and Yan Yoorhis, JJ.